Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggest, when the claim is taken as a whole, a method of producing a 3D curved cut in an interior of a transparent material of an eye, comprising: defining a 3D shape of the curved cut relating to a natural topography of a front face of the eye; immobilizing the eye by pressing a contact glass onto the front face of the eye, wherein the contact glass deforms the front face of the eye; determining a change in topography of the front face caused by the contact glass deforming of the front face; defining 3D focus positions on basis of the 3D shape of the curved cut related to the natural topography of the front face of the eye and the change in topography between the natural topography of the front face of the eye and the topography of the front face of the eye as deformed by the contact glass; focusing laser radiation to a focus point in the interior of the material; 3D shifting the focus point over the focus positions; generating optical breakthroughs in the material during the 3D shifting to produce the three dimensional curved cut from a series of optical breakthroughs (emphasis added to the underlined portion). 
Applicant’s amendments and related arguments are considered persuasive in overcome the prior art rejection of Swinger (see Page 18 of applicant’s response).  Furthermore, regarding the previous 112 rejections, applicant’s amendments and arguments are considered persuasive, therefore these rejections are withdrawn.  Lastly, applicant’s filing of a TD has overcome the obvious double patenting rejection and therefore the application is in condition for allowance.  Therefore, based on a priority date of 7/25/2003, the prior art taken individually or in combination fails to reasonably teach or render obvious the claimed method steps, specifically the underlined portion cited above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792